DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 12/02/2021. Claims 1-6, 9-14, and 17-23 are considered in this office action. Claims 1, 3-6, 9, 11, and 14 are amended. Claims 17-23 are added. Claims 7-8 and 15-16 are cancelled. Claims 1-6, 9-14, and 17-23 are pending examination. The objections to the specification, the drawings, and claim 6, the 35 U.S.C. 101 rejections of claims 1-8, and the 35 U.S.C. 112(b) rejections of claims 8 and 16 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The currently amended specification, drawings, and claims overcome all the associated objections and rejections

Applicant’s argument A. respect to the previously issued objections and rejections to the specification, drawings, and claims has been fully considered and is persuasive.  The objections to the specification, drawings, and claims and the 35 U.S.C. 101, 112(b), and 103 rejections of the claims has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrases “when a value of the zero moment points…is larger” and “when a value of the zero moment points…is smaller” are unclear and render the claim indefinite. It is unclear what the value of the zero moment points are being compared with to determine if the value is smaller or larger; e.g. if the value of the zero moment points are larger/smaller compared to a threshold value, 

Allowable Subject Matter
Claims 1-6, 9-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The closest prior art of record are:
Takenaka et al. (US 2005/0075755 A1) discloses a gait generation device that includes a means for setting a floor reaction force’s horizontal component applied to a robot, a limitation-target quantity such as a ZMP (zero moment point), and an allowable range, a means for determining a provisional instantaneous value of a desired floor reaction force and a provisional instantaneous value for a desired movement of the robot, and a means that receives the provisional instantaneous value for the desired movement and determines a floor model reaction force instantaneous value using a dynamics model
Hyon et al. (“Full-Body Compliant Human-Humanoid Interaction: Balancing in the Presence of Unknown External Forces”, October 2007, IEEE Transactions on Robotics, Vol. 23, No. 5) discloses a control technique for humanoid-robot full-body balancing in the presence of external forces, wherein the method sets an appropriate ground reaction force and transforms these forces into full-body joint torques, handles an arbitrary number of force interaction points on the robot, adapts to uneven ground 
Martinez et al. (“Experimental Robot Model Adjustments Based on Force-Torque Sensor Information”, March 2018, MDPI, Journal, Sensors) discloses a method of humanoid robot balance control that uses a model based on the Linear Inverted Pendulum Model (LIPM) applied in non-linear control systems called the Dynamic LIPM (DLIPM) to plan robot behavior with respect to changes in the balance status denoted by the zero moment point (ZMP) while minimizing control error and reducing robot oscillations for multiple working points

Regarding claims 1, 9, and 17, none of the available prior art teaches “wherein the preset stride piecewise function formula is:

    PNG
    media_image1.png
    304
    517
    media_image1.png
    Greyscale

where, L is the stride, pb is the coordinate of the zero moment points with respect to the centroid of the body, and p1 and p2 are the preset stride thresholds; k1 is the stride coefficient”.
Claims 2-6 and 23, 10-14, and 18-22 are allowable based on allowable base claims 1, 9, and 17, respectively, for the same rationale as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN FURRER whose telephone number is (571)272-5263. The examiner can normally be reached on M-F, 8am - 5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665